Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  JACQUELINE BARNEY, individually and on                     CASE NO.:
  behalf of all other similarly situated,

         Plaintiff,                                          CLASS ACTION

         v.

  GRAND CARIBBEAN CRUISES, INC.,

        Defendant.
  _____________________________________/

                           DEFENDANT’S NOTICE OF REMOVAL

        Defendant GRAND CARIBBEAN CRUISES, INC. (“GCC”), pursuant to 28 U.S.C. §§

 1331, 1332(d), 1441(a), and 1446, with full reservation of all defenses, hereby removes this action

 from the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida to

 the United States District Court for the Southern District of Florida. In support of this Notice of

 Removal, GCC states as follows:

 I.     Background

        1.      On or about June 30, 2021, Plaintiff Jacqueline Barney filed a Class Action

 Complaint (the “Complaint”) against Defendant. A true and correct copy of the Complaint and

 Summons purported to have been served upon Defendant is attached hereto as Exhibit A.

        2.      The suit arises from alleged telephone calls to Plaintiff’s cellular telephone that

 Plaintiff alleges were initiated in violation of the Telephone Consumer Protection Act, 47 U.S.C.

 § 227 et seq. (“TCPA”).

        3.      Per a Return of Service filed on July 7, 2021, Plaintiff purports that on July 7, 2021,

 Defendant’s registered agent was served with the Complaint and Summon.
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 2 of 9




        4.      Defendant now timely removes this action to this Court.

 II.    Bases for Jurisdiction

        A.      Federal Question Jurisdiction

        5.      This Court has jurisdiction over this removed action pursuant to 28 U.S.C. §§ 1331,

 1332(d), and 1441(a). The sole claim, which is asserted under the TCPA, could have been

 originally filed in this Court pursuant to 28 U.S.C. § 1331, as this Court has original jurisdiction

 over all civil actions arising under the “Constitution, laws, or treaties of the United States.”

        6.      Plaintiff’s Complaint attempts to assert violations of a federal law, namely the

 TCPA. See generally Ex. A. The Supreme Court of the United States in Mims v. Arrow Financial

 Services LLC, 565 U.S. 368 (2012), addressed the issue of whether the federal district courts have

 jurisdiction over TCPA claims, holding that such a claim is, in fact, one that “arises under” the

 laws of the United States.

        7.      Indeed, pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court

 of which the district courts of the United States have original jurisdiction, may be removed by the

 defendant or the defendants, to the district court of the United States for the district and division

 embracing the place where such action is pending.”

        8.      This Court thus has federal question jurisdiction.

        B.      CAFA Jurisdiction

        9.      This putative class action is also within the Court’s original jurisdiction pursuant to

 the Class Action Fairness Act (“CAFA”). See Pub. L. No. 109–2, 119 Stat. 4 (codified at 28 U.S.C.

 §§ 1332(d), 1453, 1711-1715).

        10.     The Supreme Court has instructed that “no antiremoval presumption attends cases

 invoking CAFA.” Dart Cherokee Basin Operating Co., LLC v. Owens, 547 U.S. 81, 89 (2014).




                                                   2
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 3 of 9




 Rather, CAFA’s “provisions should be read broadly, with a strong preference that interstate class

 actions should be heard in a federal court if properly removed by any defendant.” Dudley v. Eli

 Lilly & Co., 778 F.3d 909, 912 (11th Cir. 2014) (quoting S. Rep. No. 109–14, p. 43, as reprinted

 in 2005 U.S.C.C.A.N. 3, 41). See also Evans v. Walter Indus., Inc., 449 F.3d 1159, 1163 (11th

 Cir. 2006) (“CAFA’s language favors federal jurisdiction over class actions”).

        11.     Under 28 U.S.C. § 1332(d), federal district courts have “original jurisdiction” over

 civil class action lawsuits when three requirements are met: “(1) any member of the plaintiff class

 is a citizen of a state different from the state of citizenship of any defendant, (2) the aggregate

 amount in controversy exceeds $5 million, and (3) the proposed plaintiff class contains at least 100

 members.” Dudley, 778 F.3d at 911 (emphasis omitted) (citing 28 U.S.C. § 1332(d)(2), (5), (6)).

 Each of these requirements is satisfied here.

        12.     The first requirement – referred to as minimal diversity of citizenship – is satisfied

 by the Complaint’s allegations about Plaintiff and GCC. Plaintiff alleges she is “a citizen of

 Missouri,” while she alleges GCC is “a Florida corporation . . . that maintains its primary place of

 business and is headquartered in Broward County, Florida.” Compl. at ¶¶ 5 & 6. In any event,

 the allegation of a nationwide class readily satisfies this requirement. See id. at ¶ 24.

        13.     The requirement of at least 100 putative class members is also satisfied. The

 Complaint alleges that “Plaintiff . . . believes the Class members number in the several thousands,

 if not more.” Id. at ¶ 25 (emphases added). “Several” is defined as “more than one or two but not

 a lot.” Black’s Law Dictionary (11th ed. 2019). An alleged putative class of at least three thousand

 persons certainly exceeds the requirement of 100 members.

        14.     As for the aggregate amount in controversy, the Complaint alleges that “Plaintiff

 and the other members of the putative Class were harmed and are each entitled to a minimum of




                                                   3
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 4 of 9




 $500.00 in damages for each violation.” Compl. at ¶ 40. The TCPA permits an award of statutory

 damages of $500 for each violation. See 47 U.S.C. § 227(b)(3)(B). In addition, “[i]f the court

 finds that the defendant willfully or knowingly violated this subsection or the regulations

 prescribed under this subsection, the court may, in its discretion, increase the amount of the award

 to an amount equal to not more than 3 times” that amount, i.e., up to $1,500.00. Id. at §

 227(b)(3)(C). Pursuant to that provision, Plaintiff demands that the Court “treble the amount of

 statutory damages available to plaintiff and members of the putative Class . . . .” Compl. at ¶ 41

 (emphasis added).1 Trebled damages under the TCPA “are included in calculating the amount in

 controversy at issue.” M.P.G. Tent Rentals, Inc. v. Wasatch Tees of Atlanta, Inc., No. 2:08-CV-

 02218-LSC, 2009 WL 10688841, *2 (N.D. Ala. Feb. 26, 2009). See also, e.g., Gene And Gene

 LLC v. BioPay LLC, 541 F.3d 318, 324 (5th Cir. 2008) (“Given the possibility of treble damages

 under the TCPA, . . . the aggregate amount in controversy exceeds $5 million . . . .”).

        15.     If each of the at least 3,000 alleged class members – “if not more” – received only

 one telephone call in violation of the TCPA, that alone would mean an amount in controversy of

 $4.5 million. If only one in six class members received two such telephone calls, as Plaintiff

 alleges was the case with her, that would result in an amount in controversy of $5.25 million. 2

 Alternatively, Plaintiff’s allegation a class of in the “several thousands, if not more,” (Compl. at

 ¶ 25 (emphasis added)), fairly invokes a class of at least 3,334 people required to reach the $5

 million amount in controversy threshold if it is assumed that each putative class member received


 1 More specifically, the TCPA provides a plaintiff with the right to recover actual or statutory
 damages of $500, “whichever is greater.” 47 U.S.C. § 227(b)(3)(C). Plaintiff’s Complaint asserts
 a claim on behalf of her and the putative class as to both types of damages, presumably depending
 upon which amount is greater per claim.
 2 The math is as follows: 500 class members x $1,500 per telephone call x 2 telephone calls =
 $1.5 million; 2,500 class members x $1,500 per telephone call x 1 telephone call = $3.75 million,
 for a total of $5.25 million.


                                                  4
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 5 of 9




 only one telephone call at issue in this case.

        16.     Moreover, Plaintiff seeks, individually and on behalf of the “several thousands, if

 not more,” (id.), members of the class an “injunction prohibiting Defendant from using an artificial

 or prerecorded voice to contact telephone numbers without the prior express consent of the called

 party.” Id. at ¶ 41(b). See also id. at ¶¶ 4, 40. “The value of injunctive or declaratory relief for

 amount in controversy purposes is the monetary value of the object of the litigation that would

 flow to the plaintiffs if the injunction were granted.” Leonard v. Enter. Rent a Car, 279 F.3d 967,

 973 (11th Cir. 2002). Here, the object of the injunction is to avoid being bothered by prerecorded

 voice message telephone calls to which the called party did not consent. While likely not sufficient

 on its own for each of the “several thousands, if not more,” of putative class members to satisfy

 the $5 million threshold, it would not be speculative to assign a value to the requested permanent

 injunctive relief of $166.67 to each of the at least 3,000 putative class members to be valued at

 $500,000.00, which, when combined with the damages value set forth above, combines for at least

 $5 million.

        17.     In this connection, “when a district court can determine, relying on its judicial

 experience and common sense, that a claim satisfies the amount-in-controversy requirement, it

 need not give credence to a plaintiff’s representation that the value of the claim is indeterminate.”

 Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010). The district court can also

 rely upon “reasonable deductions, reasonable inferences, or other reasonable extrapolations from

 the pleadings” in determining that it is “facially apparent that a case is removable.” Id. at 1061-

 62.

        18.     Here, Plaintiff herself alleges that she received multiple telephone calls. The Court

 can rely upon its judicial experience and common sense to find by a preponderance of the evidence




                                                  5
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 6 of 9




 that Plaintiff’s alleged “experiences” in that regard, (Compl. at 1), are not unique – indeed, Plaintiff

 alleges the class members are similarly situated to her and her claims are typical of theirs, (id. at

 ¶¶ 24 & 30) – and many of the members of the class, certainly at least one-sixth of the alleged

 putative class, more likely than not similarly received more than one telephone call like what is

 put at issue by the Complaint.

         C.      Subject-Matter Jurisdiction

         19.     Furthermore, this action is within the Court’s subject-matter jurisdiction because

 Plaintiff’s allegations in the Complaint suffice to allege standing, including injury in fact, under

 Article III of the United States Constitution. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

 (U.S. 2016).

         20.     The Eleventh Circuit has “agree[d]” “that the receipt of a single unsolicited call to

 a cell phone and a voicemail recording constitute[s] an injury in fact.” Cordoba v. DIRECTV,

 LLC, 942 F.3d 1259, 1270 (11th Cir. 2019) (citing Susinno v. Work Out World Inc., 862 F.3d 346,

 351-52 (3d Cir. 2017)). The Eleventh Circuit reasoned that “Congress identified telemarketing as

 a potentially ‘intrusive invasion of privacy,’ suggesting to us that Congress considered the receipt

 of an unwanted telemarketing call to be a real injury.” Id. (quoting Pub. L. No. 102–243, § 2, 105

 Stat. 2394, 2394 (1991)). See also id. (“[A] phone call intrudes upon the seclusion of the home,

 fully occupies the recipient’s device for a period of time, and demands the recipient’s immediate

 attention. While those injuries might not be significant in the grand scheme of things, they are

 sufficiently concrete and particularized for Article III standing.”).

         21.     Plaintiff in fact makes numerous allegations of the actual harm and concrete injury

 she claims she suffered “[a]s a result of Defendant’s conduct,” including that “Plaintiff and the

 other members of the Class were harmed and are each entitled to a minimum of $500.00 in




                                                    6
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 7 of 9




 damages for each violation” as well as “an injunction against future calls.” Compl. at ¶ 40.

 Plaintiff also alleges that the telephone calls at issue to her “resulted in the invasion of privacy,

 harassment, aggravation, and disruption of [her] daily life . . . .” Id. at ¶ 4. Plaintiff further alleges

 that Defendant’s purported conduct “caused Plaintiff actual harm, including invasion of her

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

 calls also inconvenienced Plaintiff and caused disruption to her daily life. Defendant’s call

 rendered Plaintiff’s cellular telephone inoperable for other uses while she was listening to

 Defendant’s unsolicited message.” Id. at ¶ 23.

         22.     Moreover, although receipt of one unwanted telephone call of the type Plaintiff

 alleges is “sufficiently concrete and particularized for Article III standing,” (Cordoba, 942 F.3d at

 1270), Plaintiff’s TCPA claim is based upon the alleged receipt of multiple telephone calls from

 Defendant, what Plaintiff refers to has her “own . . . experiences,” plural. Compl. at 1. Indeed,

 Plaintiff alleges that “Defendant’s prerecorded voice calls” – plural – “constitutes telemarketing

 because the purpose of the messages” – plural – “was to encourage Plaintiff to book a cruise

 vacation through Defendant.” Id. at ¶ 17.         She also squarely alleges that she suffered “actual

 harm” because, among other things, “Defendant’s calls” – plural – “also inconvenienced Plaintiff

 and caused disruption to her daily life.” Id. at ¶ 23.

 III.    Notice Given

         23.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

 Removal will be promptly served on Plaintiff, and a copy will be promptly filed with the Clerk of

 the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

 Defendant will file a certificate with the clerk of the court showing proof of service of all notices

 and filings with the clerk of the state court.




                                                     7
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 8 of 9




 IV.    Removal is Timely Filed

        24.     This Notice has been timely filed within thirty (30) days that Defendant was

 purportedly served with the Summons and Complaint on July 7, 2021, as required by 28 U.S.C. §

 1446(b)(2).

 V.     Pleadings and Process

        25.     As required by 28 U.S.C. § 1446(a), copies of all state court process and pleadings

 are attached to this Notice of Removal as Exhibit B.

 VI.    Venue

        26.     Pursuant to 28 U.S.C. § 1441(a), venue in this District Court is proper for purposes

 of removal because this action is currently pending in the Circuit Court of the Seventeenth Judicial

 Circuit in and for Broward County, Florida, which is in same District as the United States District

 Court for the Southern District of Florida.

 VII.   Non-Waiver of Defenses

        27.     Nothing in this Notice shall be interpreted as a waiver or relinquishment of GCC’s

 rights to assert any defense or affirmative matter, including, without limitation, motions to dismiss

 pursuant to Federal Rule of Civil Procedure 12.

        ACCORDINGLY, pursuant to 28 U.S.C. §§ 1331, 1332(d), 1441(a), and 1446 this Court

 has jurisdiction over this matter, and Defendant Grand Caribbean Cruises, Inc. hereby removes

 this action from the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County,

 Florida to this Court.

 Dated: July 29, 2021                            Respectfully submitted,

                                                 By: /s/ Roy Taub
                                                 JEFFREY A. BACKMAN
                                                 Florida Bar No. 662501
                                                 ROY TAUB



                                                   8
Case 0:21-cv-61560-RAR Document 1 Entered on FLSD Docket 07/29/2021 Page 9 of 9




                                               Florida Bar No. 116263
                                               200 E. Broward Blvd., Suite 1800
                                               Ft. Lauderdale, FL 33301
                                               (954) 491-1120
                                               jeffrey.backman@gmlaw.com
                                               khia.joseph@gmlaw.com
                                               roy.taub@gmlaw.com
                                               cheryl.cochran@gmlaw.com

                                               Attorneys for Defendant
                                               Grand Caribbean Cruises, Inc.

                                CERTIFICATE OF SERVICE
        I hereby certify that, on July 29, 2021, a true and correct copy of the foregoing document

 was forwarded to all counsel of record in compliance with the Federal Rules of Civil Procedure.

                                                     By: /s/ Roy Taub
                                                                ROY TAUB




                                                9
